Order
PER CURIAM.
The Treasurer of the State of Missouri, as custodian of the Second Injury Fund, appeals the Labor and Industrial Relations Commission’s final award finding the Second Injury Fund liable to Maria Rodriguez for permanent total disability benefits. The Second Injury Fund contends the Commission’s award is against the weight of the evidence because Rodriguez was permanently and totally disabled by the last accident alone. For reasons explained *484in a Memorandum provided to the parties, we find no error and affirm the final award.
AFFIRMED. Rule 84.16(b).